Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 11/30/2021.
Claims 1-20 are pending.
Claims 1-2, 6-8, 15-17, and 20 have been amended.

Response to Arguments
Applicant’s arguments, with respect to claims 1-2, 6-7, 15-17, and 20’s claim interpretations under 35 U.S.C. 112(f), have been fully considered but they are not persuasive.
As noted in the previous action (Non-Final, filed 09/03/2021), the claimed “module[s]” in the claimed limitations are interpreted as a generic placeholders since, they belong to system claims and based on the claim alone, it relays no structure seeing that a “neural-weight quantizing module”, “cluster-number reducing module”, “…module”, etc. do not possess specific structure by their own definition. Further, the “module[s]” are claimed to be used for functional purposes, such as the claimed “initialize”, “determines”, “allocate”, “reduce”, etc.; thus, the claimed “module[s]” for performing claimed functions are sustained as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, see 112(f) section below for full analysis. Additionally, Applicant again states “that one of skill in the art” would need to not based on the claim alone [Remarks filed 11/30/2021, page 9 of 19].

Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1, 8, and 15 has been withdrawn. 
More specifically, Applicant has argued (Remarks filed 11/30/2021, Remarks, pages 11-12, item 1) that Han et al teaches finding the claimed “lowest clustering error εl”, but does not further quantize weights and instead “moves on to Huffman coding” of the quantized weights. “Han at best, only identifies a minimum clusters error εl within an associated layer in order to minimize the error within…that particular layer.” Upon reviewing the Examiner concurs with the Applicant’s above stated and other presented arguments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cluster initializing module that…initialize” or “determine
“a neural-weight quantizing module that…repeatedly allocate…and cluster” and “requantize” in claims 1-2
“a clustering-error determining module that…determine” in claims 1 and 16
“a cluster-number reducing module that…reduce” in claim 1
“a weight-quantizing module” performing claimed actions in claims 15 and 17
“a cluster-number reduction module” performing claimed actions in claims 15-16
“a cluster initializing module…to initialize” in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further, the limitations of “module[s]” for the above corresponding operations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the applicant’s amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

More specifically, the prior art of record Han et al (“Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding”, 2016) hereinafter Han, discloses quantizing NN layer weights and clustering to find the “minimize the within-cluster sum of squares (WCSS)” error, and proceeds with “Huffman coding” for further data compression [sections 3.1, 3.3, and equation 2]. However, the claims state “a clustering-error determining module that, during the single iteration of the process to reduce weight storage bits for the deep-learning network, is configured to determine from the plurality of layers a layer l * having a clustering error εl * that is a minimum of the clustering errors εl of the plurality of layers” and “during the single iteration…requantize the layer l * based on the reduced predetermined number of clusters for the layer l * and the cluster-number reducing module”. In Han, the required use of “requantize the layer l*” during “a single iteration of the process to reduce weight storage bits for the deep-learning 

Further, the prior art of record Du et al (“Clustering: a neural network approach”, 2010) hereinafter Du, discloses employing neural network weight clustering techniques including “removing the longest K-1 edges” for merging weight clusters on a “global optimization” scale [sections 7, 11.1, 14.2-14.3, 17.1]. However, the claims state “a clustering-error determining module that, during the single iteration of the process to reduce weight storage bits for the deep-learning network, is configured to determine from the plurality of layers a layer l * having a clustering error εl * that is a minimum of the clustering errors εl of the plurality of layers” and “during the single iteration…requantize the layer l * based on the reduced predetermined number of clusters for the layer l * and the cluster-number reducing module”. In Du, the required use of “requantize the layer l*” during “a single iteration of the process to reduce weight storage bits for the deep-learning network” is not taught in the same way as claimed. The examiner notes that, even when in combination with Han, the combination still does not teach the amendment as recited above.

Further, the prior art of record Gong et al (“Compressing Deep Convolutional Networks using Vector Quantiation”, 2014) hereinafter Gong, discloses employing neural network weight clustering techniques including “removing the longest K-1 edges” for merging weight clusters on a “global optimization” scale [sections 7, 11.1, 14.2-14.3, a clustering-error determining module that, during the single iteration of the process to reduce weight storage bits for the deep-learning network, is configured to determine from the plurality of layers a layer l * having a clustering error εl * that is a minimum of the clustering errors εl of the plurality of layers” and “during the single iteration…requantize the layer l * based on the reduced predetermined number of clusters for the layer l * and the cluster-number reducing module”. In Gong, the required use of “requantize the layer l*” during “a single iteration of the process to reduce weight storage bits for the deep-learning network” is not taught in the same way as claimed. The examiner notes that, even when in combination with Han, the combination still does not teach the amendment as recited above.

Further, the prior art of record Wocke et al (US Pub 20060161814) hereinafter Wocke, discloses determining quantization errors of nodes for a single training pattern, updating clusters and weights (including minimizing distances in clustering process) [paragraph 0008, 0078, 0118-0120]. However, the claims state “a clustering-error determining module that, during the single iteration of the process to reduce weight storage bits for the deep-learning network, is configured to determine from the plurality of layers a layer l * having a clustering error εl * that is a minimum of the clustering errors εl of the plurality of layers” and “during the single iteration…requantize the layer l * based on the reduced predetermined number of clusters for the layer l * and the cluster-number reducing module”. In Wocke, the required use of “requantize the layer l*” during “a single iteration of the 

Further, the prior art of record Wu et al (“Quantized Convolutional Neural Networks for Mobile Devices”, 2016) hereinafter Wu, discloses determining quantization errors of compressing neural network layers responses for a mobile device system use [abstract and sections 3.2-3.3.3]. However, the claims state “a clustering-error determining module that, during the single iteration of the process to reduce weight storage bits for the deep-learning network, is configured to determine from the plurality of layers a layer l * having a clustering error εl * that is a minimum of the clustering errors εl of the plurality of layers” and “during the single iteration…requantize the layer l * based on the reduced predetermined number of clusters for the layer l * and the cluster-number reducing module”. In Wu, the required use of “requantize the layer l*” during “a single iteration of the process to reduce weight storage bits for the deep-learning network” is not taught in the same way as claimed. The examiner notes that, even when in combination with Han, the combination still does not teach the amendment as recited above.

Finally, as described above, the prior art of record above do not, alone or in combination, teach “requantize the layer l*” during “a single iteration of the process to reduce weight storage bits for the deep-learning network” in the same way as set forth in the manner of the claim.

For at least these reasons, Independent Claims 1, 8, and 15, and by virtue of dependency Claims 2-7, 9-14, and 16-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123